IN RE THE MATTER OF:                          )
A.J.S., a child under seventeen years of age, )
by J.L.S.,                                    )
                                              )
                Petitioner-Respondent,        )
                                              )
        vs.                                   )                          No. SD34224
                                              )
C.R.,                                         )                          Filed: July 1, 2016
                                              )
                Respondent-Appellant.         )

             APPEAL FROM THE CIRCUIT COURT OF REYNOLDS COUNTY

                              Honorable Kelly W. Parker, Circuit Judge

REVERSED

           J.L.S. (“Father”), the biological father of A.J.S. (“Child”), brought this “private

action” under section 211.447,1 to terminate the parental rights of C.R. (“Mother”), the

biological mother of Child. Mother raised the affirmative defense that the petition failed

to state a claim because there was non-compliance with section 211.447, and also

complained that the termination of parental rights is a creature of statute, requiring strict

and literal compliance with the statutory authority. Mother brings these same complaints




1
    All references to statutes are to RSMo Cum. Supp. 2014, unless otherwise specified.

                                                      1
in her points in this appeal. We will discuss all three points together as they are

interrelated.

           The power of a Missouri court to sever “all legal rights, privileges, duties and

obligations of the parent and child with respect to each other” “derives solely from

statutory enactments entitled ‘Termination of Parental Rights’ ([]Sections 211.440-

211.540)” and “[t]hat body of laws is a complete code within itself, and proceedings

thereunder must be in strict accordance with its terms.” In re S--M--W--, 485 S.W.2d
158, 164 (Mo.App. K.C.D. 1972). Mother did not consent, and the juvenile officer did

not file the petition.2

           Section 211.447.6 provides:

           6. The juvenile court may terminate the rights of a parent to a child upon a
           petition filed by the juvenile officer or the division, or in adoption cases,
           by a prospective parent, if the court finds that the termination is in the best
           interest of the child and when it appears by clear, cogent and convincing
           evidence that grounds exist for termination pursuant to subsection 2, 4 or 5
           of this section.

This petition was brought by Father. It was not filed by the juvenile officer or the

division or pursuant to an adoption, as provided by section 211.447.6. “The power given

the juvenile court to terminate parental rights is purely statutory and without such

legislation, the power would not exist.” In Interest of W.F.J., 648 S.W.2d 210 (Mo.App

W.D. 1983). If one of the reasons listed in the statute for termination of parental rights

was not proved to exist, the trial court could not act to terminate.3 C.S. v. Smith, 483
S.W.2d 790, 794 (Mo.App. St.L.D. 1972). “[P]arental rights are a fundamental liberty

interest, and termination statutes are strictly construed in favor of the parent and


2
    Mother is in prison and has no visitation rights with Child. No petition for adoption was filed.
3
    In C.S. v. Smith, the applicable statute was section 211.441, which has since been repealed.

                                                        2
preservation of the natural parent-child relationship.” In re P.J., 403 S.W.3d 672,

(Mo.App. S.D. 2012) (internal quotations and citations omitted). It goes without saying

that statutes that provide for the termination of parental rights are strictly construed in

favor of the parent and preservation of the natural parent-child relationship. In re

S.M.F., 393 S.W.3d 635, 644 (Mo.App. W.D. 2013). Procedural mandates of child

protection statutes applicable to proceedings generally brought by state actors apply when

the parties include in the petition the statute applicable to proceedings brought by state

actors. See In re S.R.F., 362 S.W.3d 420 (Mo.App. S.D. 2012).

       Father argues that the plain language of section 211.447.1 establishes that a

referral to a juvenile officer is optional and not mandatory and that Mother waived any

objections because she consented to add the juvenile officer as a party. Father contends

that only the juvenile officer and Children’s Division are bound by the rules of process--

that individuals are not bound by the same rules. As noted, the power of the State to

terminate the parental rights of a parent are strictly construed and derive solely from the

statute. There is no common law right of a parent to just terminate the parental rights of

the other parent. The statutes must be strictly construed for that reason.

       Mother’s claims have merit. The judgment terminating Mother’s parental rights

is reversed.


Nancy Steffen Rahmeyer, J. - Opinion Author

Don E. Burrell, P.J., - Concurs

Gary W. Lynch, J. - Concurs




                                               3